DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/21 has been entered.   The Applicant’s submission amends Claims 1, 11-13, and 18-19. Claims 1-20 are pending.
The Examiner notes that the submitted claims 7/12/21 have improper status identifiers for independent Claims 13 and 18-19.  Although they indicate the claim as: “(previously presented)”, it is clear on the record that they are in fact “(currently amended)” which is consistent with the amendments submitted for the remaining independent Claims 1 and 11-12.  For purposes of expediting prosecution the Claims have been interpreted in the manner set forth above.
  
Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent Claims 1 and 11-13, and 18-19 are directed to a method implemented by a server/a client device, a non-transitory computer-readable medium, a system, and a system emulating 
More specifically, regarding independent Claims 1, 11-13, and 18-19, none of the cited prior art discloses or teaches implementing the software inputs received from the client device includes adjusting a latency for the client device wherein an amount of latency adjustment depends on a user interface type for the first user interface wherein the user interface type consists of a camera, light pen, keyboard, mouse, microphone, touch screen, touch pad, joystick, or game controller  which, in combination with other remaining claimed elements: (a) sending the user interface configuration profile to the client device; (b) publishing the user interface configuration profile to allow client devices to access the profile; and (c) implementing the software title with inputs received from the client device. 
 For instance, the closet prior art of record, Levin et al. (US 2005/0261062) discloses a system for emulating a software title which utilizes a device identifier for a user interface configuration profile usable by the client device for generating selected outputs for a software title being configured for a second user interface (e.g., the first user interface being the configured client) and the second user interface (e.g., the user interface the software title being emulated was originally designed for) (see Lewin, 0048-0049, 0057, 0086-0087, 0099-0103).  However, the prior art of record does not teach or suggest adjusting a latency for the client device wherein an amount of latency adjustment depends on a user interface type for the first user interface wherein the user interface type consists of a camera, light pen, keyboard, mouse, microphone, touch screen, touch pad, joystick, or game controller as .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148.  The examiner can normally be reached on Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715